PER CURIAM.
William James Siskos appeals the summary denial of his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm without comment as to all issues but one. With respect to Ground Two, we reverse for further proceedings because the record attachments do not conclusively refute the claim. In Ground Two, Siskos alleged that his counsel was ineffective for failing to investigate and pursue an insanity defense. In denying the claim, the trial court relied on testimony from Dr. Ostenre Matos at a Stand Your Ground hearing. During his testimony, Dr. Matos stated that Siskos may not have been legally insane at the time of the crime, but insisted that he had neither reviewed that issue, nor rendered an opinion as to the issue. Dr. Matos testified that Siskos knew right from wrong and understood his actions at the time of the Stand Your Ground hearing. However, Dr. Matos did not testify to anything that would conclusively rule out an insanity defense — or conclusively refute Siskos’ allegations that his lawyer’s failure to investigate and pursue the defense constituted ineffective assistance of counsel.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
ORFINGER, LAWSON and COHEN, JJ., concur.